ICJ_080_CertainPhosphateLands_NRU_AUS_1992-06-26_JUD_01_PO_01_FR.txt. 270

OPINION INDIVIDUELLE DE M. SHAHABUDDEEN
[Traduction]

La Cour s’est divisée sur le point essentiel de savoir si l’ Australie peut
être assignée en l’absence de la Nouvelle-Zélande et du Royaume-Uni. Je
me propose de donner les raisons pour lesquelles j’approuve la décision
de la Cour sur ce point. Mais il faut d’abord que j’évoque une question
liminaire. Cette question concerne le principe de l’égalité des Etats devant
la Cour. Elle se pose de la maniére suivante.

Nauru est l’un des plus petits Etats du monde; |’Australie est l’un des
plus grands. Dans ses remarques liminaires, le Solicitor-General du
Commonwealth a dit:

«Il n’y a pas lieu de faire intervenir là les sentiments. Ce n’est pas
David contre Goliath, ni une petite île contre une grande puissance
métropolitaine. Devant la Cour, bien entendu, l’égalité des Parties
sera préservée. Qu’elles soient riches ou pauvres, grandes ou petites,
la Cour veillera 4 ce que leurs droits juridiques soient également
protégés.» (CR 91/15, p. 42, le Solicitor-General Gavan Griffith,

Q.C.)

De son côté, le conseil de Nauru, ayant relevé le contraste entre l’impor-
tance des Parties, a déclaré:

« Etant un petit Etat démocratique, Nauru a une foi profonde dans
le règne du droit dans les affaires des nations, elle a une foi profonde
en la Cour en tant que dispensatrice de la justice internationale. »
(CR 91/18, p. 31, M. Mani.)

Quels que soient les débats concernant sa teneur précise à d’autres
égards, il me semble que la notion d'égalité des Etats a toujours été appli-
quée comme un principe fondamental à la situation des Etats en tant que
parties dans une affaire soumise à la Cour (Compatibilité de certains
décrets-lois dantzikois avec la constitution de la Ville libre, C.P.J.L série A/B
n° 65, p. 66, M. Anzilotti). Pour reprendre les termes du Président Basde-
vant: «Devant la Cour, il n’y a ni grands ni petits Etats...» (C.J. Annuaire
1950-1951, p. 11.) Les Etats de toutes espèces et de toutes tailles peuvent
saisir la Cour de leurs affaires sur une base de parfaite égalité. Les grands
Etats sont en droit d'apprécier cette possibilité tout autant que les petits.
Dans l'affaire des Concessions Mavrommatis, la Grèce a intenté devant la
Cour permanente de Justice internationale une action contre le Royaume-
Uni. Lors d’un débat animé, le conseil du Royaume-Uni en est venu à
déclarer que «même les grandes puissances ont droit à la justice devant ce
tribunal » (C.P.J.I. série C n° 5-I, p. 64). Tel est effectivement leur droit; tel
est le droit de tous les Etats. Il n’y a jamais eu de doute à ce sujet.

34
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 271

Pour revenir à la question à l'examen, celle de savoir si l’Australie peut
être assignée seule, j'estime qu’il y a lieu de répondre affirmativement et
cela pour trois raisons. Premièrement, les obligations des trois gouverne-
ments en vertu de l’accord de tutelle étaient solidaires. Deuxièmement, à
supposer que les obligations aient été conjointes, cela n’empéchait pas en
soi d’engager des poursuites contre l’Australie seule. Troisièmement, un
arrêt éventuellement rendu contre l’Australie n’équivaudra pas à une
détermination judiciaire de la responsabilité de la Nouvelle-Zélande et du
Royaume-Uni. Ces propositions seront développées plus loin. Je
commence toutefois par la question initiale, controversée elle aussi entre
les Parties, qui est celle de savoir si l’exception doit être déclarée ne pas
posséder de caractère exclusivement préliminaire. Des questions simi-
laires se sont posées en liaison avec d’autres exceptions de l’Australie,
mais je n’ai pas l’intention d’en traiter. J’ajouterai, à titre de mise en garde
de caractère général, que toute mention, dans cette opinion, de l’obliga-
tion, ou de l’engagement, ou de la responsabilité de l’Australie doit être
comprise comme fondée sur une hypothèse présentée pour les besoins de
la discussion. La question de savoir si l’ Australie a ou non une obligation,
ou un engagement, ou une responsabilité, est une question de fond.

PREMIÈRE PARTIE. LA QUESTION DE SAVOIR SI L’EXCEPTION NE POSSÈDE PAS
UN CARACTÈRE EXCLUSIVEMENT PRÉLIMINAIRE

Comme le montre l'affaire des Activités militaires et paramilitaires au
Nicaragua et contre celui-ci, le fait que la Cour déclare qu’une exception ne
possède pas, dans les circonstances de l’espèce, un caractère exclusive-
ment préliminaire n’écarte pas définitivement cette exception; au stade
du fond, la Cour reviendra à la question et la réglera (voir C.J. Recueil
1984, p. 425-426, et C.I.J. Recueil 1986, p. 29-31). Dans ces conditions, il
semble qu’il y ait lieu de se demander dans quelle mesure le paragraphe 7
de l’article 79 du Règlement actuel de la Cour diffère, dans son applica-
tion pratique, des dispositions antérieures du paragraphe 5 de l’article 62
du Règlement de la Cour de 1946, qui a trait à la possibilité de joindre
l’exception au fond (voir S. Rosenne, Procedure in the International Court,
A Commentary on the 1978 Rules of the International Court of Justice, 1983,
p. 164-166, et Georg Schwarzenberger, International Law as Applied by
International Courts and Tribunals, 1986, vol. IV, p. 617). En raison des
modifications apportées au texte du Réglement en 1972, la Cour ne peut
plus dire expressément qu’elle joint au fond une question préliminaire;
toutefois, l’exercice des fonctions de la Cour ne résultant pas de l’utilisa-
tion de formules, le fait qu’elle ne s’°exprime plus dans ces termes n’a pas
par lui-méme pour effet de modifier substantiellement ce qu’elle fait.

Il ne serait pas juste non plus de supposer qu’avant 1972 la Cour esti-
mait qu’elle disposait d’un pouvoir discrétionnaire et illimité pour ordon-
ner de joindre au fond une exception préliminaire. L’emploi de la
particule disjonctive «ou» dans la premiére phrase du paragraphe 5 de

35
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 272

l’article 62 du Règlement de la Cour de 1946 ne va pas dans ce sens. En
1964, la Cour, à propos de son pouvoir d’ordonner de joindre l'exception
au fond, a expressément indiqué qu’elle

«ne le fera que pour des motifs sérieux, considérant que l’objet d’une
exception préliminaire est d’éviter non seulement une décision mais
aussi toute discussion du fond » (Barcelona Traction, Light and Power
Company, Limited, exceptions préliminaires, C.I.J. Recueil 1964, p. 44;
les italiques sont de moi).

Ce point de vue n’était pas nouveau (Chemin de fer Panevezys-Saldutiskis,
C.P.JI. série A/B n° 76, p. 24, MM. De Visscher et Rostworowski). Les
résultats effectifs peuvent avoir été discutables dans certains cas, mais
j'hésite à croire que la Cour n’ait pas reconnu qu’en principe, chaque fois
que cela est raisonnablement possible, une exception préliminaire doit
être tranchée au stade préliminaire. Dans l’affaire de la Barcelona Trac-
tion, après avoir passé en revue la jurisprudence en la matière, la Cour a
indiqué les circonstances dans lesquelles elle ordonnerait la jonction. Elle
a déclaré qu’elle le ferait la où

«l'exception est tellement liée au fond ou à des points de fait ou de
droit touchant au fond qu’on ne saurait l’examiner séparément sans
aborder le fond, ce que la Cour ne saurait faire tant que la procédure
sur le fond est suspendue aux termes de l’article 62, ou sans préjuger
le fond avant que celui-ci ait fait l’objet d’une discussion exhaustive »
(Barcelona Traction, Light and Power Company, Limited, exceptions
préliminaires, C.I.J. Recueil 1964, p. 43).

Ce qui n’est guère discutable toutefois, c’est que le nouveau Règlement
devait souligner la nécessité de régler une exception préliminaire au stade
préliminaire chaque fois que cela était raisonnablement possible, le but
bien connu étant d'éviter que se répétent le type de situation qui s’est
présenté à la fin dans l’affaire de la Barcelona Traction et les critiques qui
en résultent (Barcelona Traction, Light and Power Company, Limited,
deuxième phase, C.I.J. Recueil 1970, p. 3). Une urgence nouvelle a été
conférée à l’application des critères anciens, notamment en ce qui
concerne la conception antérieure de la Cour selon laquelle la jonction ne
devait pas être ordonnée, sauf «pour des motifs sérieux» («except for
good cause »). Le fond peut être examiné, dans la mesure limitée où cela
est nécessaire pour permettre à la Cour de se prononcer sur l'exception, à
condition, toujours, que le problème soulevé ne soit pas lié au fond de
manière si inextricable qu’il soit impossible de se prononcer sans statuer
sur le fond ou une partie du fond ou d’en préjuger.

Ces considérations expliquent sans doute la prudence dont la Cour a
fait preuve en déclarant qu’une exception n’était pas exclusivement préli-
minaire par nature. Depuis l'introduction des nouvelles dispositions en
1972, la Cour n’a fait cette déclaration que dans une seule affaire, à savoir
celle des Activités militaires et paramilitaires au Nicaragua et contre celui-ci.
Dans cette affaire, certaines exceptions, bien que le défendeur ne les ait

36
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 273

pas présentées comme des exceptions préliminaires, ont été examinées à
la lumière des règles de procédure relatives aux exceptions préliminaires
(C.LJ. Recueil 1984, p. 425, par. 76). La Cour a déclaré que l’une des excep-
tions n’était pas de caractère exclusivement préliminaire (ibid.). Au stade
du fond, cette exception, qui avait trait à la compétence, a été retenue
(C.LJ. Recueil 1986, p. 38, par. 56). N’était le fait qu'il existait d’autres
motifs de compétence, il en serait résulté une répétition de la situation
dans l’affaire de la Barcelona Traction. Dans les circonstances de l’espèce,
on aurait peut-être pu répondre aux critiques. Dans l'affaire qui nous
occupe, je ne suis pas certain qu'il en serait ainsi dans le cas où l’exception
particulière en question aurait été déclarée de nature non exclusivement
préliminaire, mais serait finalement retenue au stade du fond. Dans ce cas
(au contraire de la situation dans l’affaire des Activités militaires et parami-
litaires au Nicaragua et contre celui-ci), la cause de Nauru serait immédia-
tement réduite à néant. À moins que l’on ne puisse montrer de façon
convaincante que la question ne pouvait pas avoir été réglée au stade
préliminaire, il sera difficile d’éviter les critiques au sujet du gaspillage de
temps, de dépenses et d’efforts, pour ne rien dire du manquement aux
responsabilités incombant à la Cour.

Selon le point de vue de Nauru, l'exception avancée par I’ Australie n’a
pas de caractère exclusivement préliminaire et ne peut être prise en
compte maintenant et si elle avait ce caractère, elle devrait être rejetée.
L'Australie réplique que l’exception possède un caractère exclusivement
préliminaire et doit être retenue. La Cour a implicitement admis la validité
de l’affirmation de l’Australie selon laquelle l’exception a un caractère
exclusivement préliminaire. A mon avis, la Cour avait raison.

Quels sont les arguments de Nauru? Ils ont été énoncés de diverses
manières, mais reviennent à ceci: Nauru déclare que l’Australie adminis-
trait Nauru conformément à l’accord de tutelle, que cet accord (interprété
à la lumière de la Charte et du droit international général) impose à l’Aus-
tralie l’obligation de faire usage des pouvoirs d'administration exercés par
elle en vertu de l’accord pour assurer la remise en état des terres à phos-
phates épuisées, mais quel’ Australie a failli à cette obligation dans l’admi-
nistration du Territoire.

L’exception avancée par I’ Australie est la suivante: obligation d’assu-
rer la remise en état (si elle existait) était, en vertu des termes de l’accord de
tutelle, une obligation conjointe de |’ Australie, de la Nouvelle-Zélande et
du Royaume-Uni, avec ce résultat que l’Australie ne pouvait pas être assi-
gnée seule parce que:

i) une partie à une obligation conjointe ne peut être assignée seule;

ii) un arrêt prononcé contre l’Australie au sujet de l’obligation conjointe
équivaudrait à une détermination inadmissible de la responsabilité de
la Nouvelle-Zélande et du Royaume-Uni (qui ne sont parties ni l’une
ni l’autre) en liaison avec la même obligation (voir arrêt, par. 48).

Il sera soutenu plus loin que l’existence de l’obligation particulière
d’assurer la remise en état doit être admise à ce stade. Il est clair aussi

37
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 274

qu'aucune question ne se pose à ce stade sur le point de savoir s’il y avait
effectivement manquement à l’obligation. Les questions restantes sont
des questions de droit auxquelles il peut être répondu maintenant.

En ce qui concerne la question de savoir si l'obligation particulière aux
termes de l’accord de tutelle était conjointe, il me semble qu'il est loisible à
la Cour d’estimer, comme je pense qu’elle l’a fait, que rien n’empêche
Nauru d'engager des poursuites contre la seule Australie, quelle que soit
la base juridique précise des obligations des trois Etats aux termes de
l'accord de tutelle. Avec cette approche, la Cour n’est pas tenue de dire, et
elle n’a pas dit, si obligation particulière est conjointe, comme l’affirme
l’Australie, ou ne l’est pas (voir arrêt, par. 48).

Toutefois, si la Cour avait à se prononcer sur le point de savoir si l’obli-
gation était conjointe, elle pourrait le faire en prenant en considération les
termes de l’accord de tutelle et eux seuls. Des faits antérieurs ou ultérieurs
ne peuvent conférer de caractère conjoint à l’obligation si elle n’est pas
conjointe aux termes de l’accord de tutelle. D’une manière correspon-
dante, si l’obligation était conjointe aux termes de l’accord de tutelle, des
faits antérieurs ou postérieurs ne pouvaient modifier son caractère d’obli-
gation conjointe.

Il n’est pas dans mes intentions de soutenir qu’aucun des faits ne peut
être pris en considération. Les faits sont utiles, mais leur utilité réside dans
l’aide qu’ils apportent à la compréhension de la manière dont l’accord
de tutelle en est venu à être interprété comme il l’a été et de la manière
dont il s’appliquait dans la pratique. A cet égard, quantité de faits ont été
présentés par les deux Parties, et je reviendrai sur certains d’entre eux.
Mais les faits ne constituent pas par eux-mêmes le fondement des ques-
tions de droit au sujet desquelles une décision doit intervenir maintenant.
La situation est essentiellement différente de celle dans laquelle la ques-
tion de savoir si une instance introduite contre un Etat est recevable en
l’absence d’autres Etats peut dépendre directement de faits qui ne peuvent
être examinés et déterminés qu’à propos du fond (voir écritures et plaidoi-
ries, Activités militaires et paramilitaires au Nicaragua et contre celui-ci,
compétence et recevabilité, mémoire du Nicaragua, p. 141, section «C»;
CR 84/19, p. 47, M. J. N. Moore; et L. F. Damrosch, « Multilateral
Disputes», dans L. F. Damrosch (dir. publ.), The International Court of
Justice at a Crossroads, 1987, p. 391-393).

Je dois expliquer maintenant pourquoi j'estime qu’à ce stade il y a lieu
d’admettre que l’Australie avait l'obligation d’assurer la remise en état en
vertu de l’accord de tutelle, ce que soutient Nauru. La raison en est que la
question de savoir si l’obligation existait relève du fond et, s’agissant ici
d’une procédure préliminaire, il y a lieu d'admettre les éléments du fond
(voir Nottebohm, CIJ. Recueil 1955, p. 34, opinion dissidente de
M. Read); il ne peut en être décidé maintenant.

Dans certains systèmes nationaux, un large éventail de questions de
droit touchant au fond peut donner lieu à discussion avant les audiences
habituelles consacrées au fond, à condition que la Cour soit saisie de tous
les éléments pertinents. Le critère décisif est que la question (que par

38
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 275

commodité on peut désigner comme exception préliminaire quant au
fond) doit, si une décision est prise dans un sens donné, avoir un effet
décisif sur le litige ou, à tout le moins, sur une question importante dans
l’affairel, Le but est évidemment de faire des économies de temps,
efforts et de frais. Il y a eu discussion (mais pas dans la présente affaire)
sur le point de savoir si la présentation à la Cour d’exceptions prélimi-
naires quant au fond est justifiée?. Je noterai toutefois, tout en réservant
mon opinion sur ce point, que la jurisprudence de la Cour (y compris les
paragraphes 36, 38, 56 et 68 de l’arrêt de ce jour) s’appuie sur une distinc-
tion établie de longue date entre les exceptions préliminaires et le fond,
encore qu’on puisse se demander si cette distinction a été appliquée avec
justesse dans certains cas.

Qu'est-ce alors que le fond? Pour reprendre les termes employés par
M. Read:

«le fond d’un différend comprend les points de fait et de droit qui
donnent lieu à une cause d’action et qu’un Etat demandeur doit
établir pour avoir droit à la réparation demandée» (Anglo-Iranian
Oil Co., exception préliminaire, C.IJT. Recueil 1952, p. 148, opinion
dissidente).

Pour établir le bien-fondé de son argumentation quant au fond, Nauru
doit prouver, entre autres, d’abord que l’Australie était tenue, aux termes
de l’accord de tutelle, d’assurer la remise en état et, en second lieu, que
l’Australie avait violé cette obligation. Soutenir que l’Australie n’avait pas
cette obligation fondamentale concernerait donc le fond et n’aurait pas de
caractère préliminaire. Cela toucherait le fond de l’affaire puisque cela
équivaudrait à dire qu’il n'existait pas d’obligation en droit international à
laquelle l’Australie aurait pu manquer à l’égard de Nauru (voir le raison-
nement général dans Compagnie d'électricité de Sofia et de Bulgarie,
CPJ.I. série A/B n° 77, p. 82-83; Barcelona Traction, Light and Power
Company, Limited, exceptions préliminaires, C.I.J. Recueil 1964, p. 44-46,
et opinion dissidente de M. Morelli, p. 110-112; ibid., deuxième phase,
C.J. Recueil 1970, p. 226 et suiv., opinion individuelle de M. Morelli; et
Sud-Ouest africain, deuxième phase, C.I.J. Recueil 1966, p. 19, par. 7). Un

! Voir, en ce qui concerne le droit anglais, The Supreme Court Practice, 1979, vol. 1,
Londres, 1978, p. 282-284, ordonnance 18/11/1-4. Voir aussi Cameroun septentrional,
C.I.J. Recueil 1963, opinion individuelle de sir Gerald Fitzmaurice, p. 106-107; Essais
nucléaires (Australie c. France), mesures conservatoires, C.I.J. Recueil 1973, opinion dissi-
dente de M. Gros, p. 121; et Essais nucléaires (Australie c. France), C.I.J. Recueil 1974,
opinion individuelle de M. Gros, p. 292.

2 Voir, pour les aspects généraux du problème, M. Morelli, dans Rivista di diritto
internazionale, vol. 47, 1964, p. 3; vol. 54, 1971, p. 5; vol. 58, 1975, p. 5 et 747; Giuseppe
Sperduti, ibid., vol. 53, 1970, p. 461; vol. 57, 1974, p. 649; vol. 58, 1975, p. 657;
Roberto Ago, Comunicazioni e studi, vol. 14, 1975, p. 11, note 22; et Ugo Villani, Italian
Yearbook of International Law, 1975, vol. I, p. 207; et J. Rosenne, op. cit., p. 160, sur le
point de savoir si l’article 79 du nouveau Règlement « implique une nouvelle définition
du terme préliminaire».

39
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 276

tel argument concernerait non pas la question de savoir si l’Australie
pouvait être assignée seule, mais celle de savoir si l’ Australie pouvait être
déclarée responsable, même si elle pouvait être assignée seule.

En conséquence, on ne peut dire, à cette phase de l’instance, si l’ Austra-
lie était tenue d’assurer la remise en état; ce n’est qu’à la phase du fond
qu’il est possible de se prononcer à ce sujet. Dans la phase actuelle, il faut
simplement admettre l’existence de l’obligation. Cela étant, les seules
questions à traiter maintenant sont les questions de droit mentionnées
plus haut, c’est-à-dire savoir si l’obligation (en admettant qu’elle ait
existé) était conjointe, et, dans l’affirmative, si ce qui est énoncé plus haut,
sous i) et ii), est bien fondé. Il est possible de se prononcer maintenant sur
ces questions, dont le renvoi à la phase du fond ne se justifierait pas. Rien
de ce qui a trait à l’établissement, dans la phase du fond, de l’existence
d’une obligation d’assurer la remise en état ne peut fournir de raison de ne
pas traiter ces questions maintenant.

A mon avis, la Cour a agi correctement en s’abstenant de déclarer que
Pexception au sujet de l’absence de la Nouvelle-Zélande et du Royaume-
Uni ne possédait pas de caractère exclusivement préliminaire. Je passe
donc à l'exception elle-même, en commençant par un rappel de la posi-
tion de l’Australie dans le cadre de l’accord de tutelle.

DEUXIÈME PARTIE. LA SITUATION DE L’AUSTRALIE PAR RAPPORT
À L’ACCORD DE TUTELLE

Pour évaluer la situation de l’ Australie par rapport à l’accord de tutelle,
il faut tenir compte de deux facteurs, dont le premier est l’évolution de la
personnalité internationale de l’Australie durant l’exercice du mandat et
le second le caractère juridique d’un accord de tutelle.

Le premier facteur a trait aux aspects extérieurs de l’évolution constitu-
tionnelle des relations entre les composantes de l’Empire britannique
(voir pour l’ensemble de la question, sir Ivor Jennings, Constitutional
Laws of the Commonwealth, vol. 1, The Monarchies, 1957, p. 18 et suiv.). Il
est probable que la doctrine sous-jacente de l’unité de la Couronne britan-
nique, courante à l’époque, explique le fait que, dans la pratique, bien que
Nauru ait été administrée par l’Australie en vertu du mandat de 1920,
celui-ci ait été conféré simplement à «Sa Majesté britannique». Des
traces de cette doctrine sont peut-être discernables même dans le cas du
mandat pour la Nouvelle-Guinée, où le mandataire était défini comme
étant «Sa Majesté britannique, agissant pour le Gouvernement du
Commonwealth de l’Australie (ci-après dénommé le mandataire) et en
son nom» (article 1 du mandat, 17 décembre 1920, procès-verbal de la
onzième session du Conseil de la Société des Nations, tenue à Genève,
p. 102; voir aussi les deuxième et troisième paragraphes du préambule;
et A. C. Castles, «International Law and Australia’s Overseas Terri-
tories», dans International Law in Australia, publié sous la direction de
D. P. O’Connell, 1965, p. 294-295).

Au contraire, l’article 2 de l'accord de tutelle de 1947 pour le territoire

40
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 277

de Nauru mentionne séparément chacun des trois gouvernements en
parlant des «Gouvernements de l’Australie, de la Nouvelle-Zélande et du
Royaume-Uni» comme étant «conjointement désignés ... comme l’auto-
rité qui exercera l’administration du territoire ». En outre, comme nous le
montrerons plus loin, l’accord lui-même confère à I’ Australie le rôle diri-
geant. Les documents dont est saisie la Cour montrent clairement que
durant la période du mandat l’Australie a évolué de façon à s’assurer un
contrôle pratique progressivement croissant sur l’administration de
Nauru, aspiration qui s’était manifestée antérieurement par l’expression
du désir de l’Australie d’annexer l’île, avant que le mandat ne lui soit
confié. D'où vient qu’en 1947 ce que sir Garfield Barwick appelait
élégamment «le progrès imperceptible et, en termes relatifs, sans histoire
de l’Australie, partie d’un certain nombre de colonies distinctes pour
aboutir à une nation unique, indépendante et internationalement impor-
tante », avait achevé son cours!.

En ce qui concerne le deuxième facteur, les accords de tutelle présen-
tent des particularités qui ont laissé une certaine place aux conjectures
quant au caractère juridique précis de tels accords, comme le montrent
d’intéressantes études consacrées à la question. Le professeur Clive Parry
formule la conclusion suivante :

«Tels qu'ils sont réalisés sous la forme de traités entre l’Organisa-
tion des Nations Unies et les diverses autorités administrantes, les
accords de tutelle sont des actes juridiques distincts de la Charte.
Toutefois, ils possèdent en même temps le caractère de traités de
disposition et celui de contrats. Sous leur aspect de traités de disposi-
tion, ils ne sont pas indépendants de la Charte. Ils constituent, avec
les dispositions pertinentes de la Charte, une base quasi légale
pour le système de tutelle tel qu’il est appliqué en fait à des terri-
toires déterminés. Ils ont, comme le régime qui les instaure et les
gouverne, un caractère objectif. C’est là peut-être leur aspect le
plus important.» (Clive Parry, «The Legal Nature of the Trustee-
ship Agreements», British Year Book of International Law, vol. 27,
1950, p. 185.) 7

Il y a lieu de garder présentes à l’esprit ces remarques, en même temps
que l’évolution de la personnalité internationale de l’Australie, en exa-
minant l’article 4 de l’accord de tutelle pour Nauru, qui dispose:

«L'autorité chargée de l’administration répondra de la paix, de
l’ordre, de la bonne administration et de la défense du territoire. A

1 On trouvera des considérations générales sur ce problème dans D. P. O’Connell,
«The Evolution of Australia’s International Personality », dans International Law in
Australia, publié sous la direction de D. P. O’Connell, 1965, chap. I, et la préface de
sir Garfield Barwick; D. P. O’Connell et James Crawford, « The Evolution of Austra-
lia’s International Personality», dans International Law in Australia, 2° éd. par
K. W. Ryan, 1984, p. 21; et W. A. Wynes, Legislative, Executive and Judicial Powers in
Australia, 5° éd., p. 56.

41
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 278

cette fin, en vertu d’un accord conclu entre les Gouvernements de
l'Australie, de la Nouvelle-Zélande et du Royaume-Uni, le Gouver-
nement de l’Australie continuera à exercer dans ledit territoire pleins
pouvoirs législatifs, administratifs et judiciaires, au nom de l’autorité
chargée de l’administration — à moins que les trois gouvernements
susmentionnés en décident autrement et jusqu’au moment où une
décision dans ce sens interviendrait. »

En raison de la nature double, à la fois contractuelle et « quasi légale »,
que revêt un accord de tutelle, et quelle qu’ait pu être au début la portée du
premier facteur mentionné ci-dessus, on peut interpréter cette disposition,
qui est entrée en vigueur en 1947, comme prévoyant (avec l'approbation
de l’Assemblée générale), premièrement, pleins pouvoirs d’administra-
tion à confier aux trois gouvernements en tant qu’ils constituent l'autorité
administrante et, deuxiémement, la délégation par eux de ces pouvoirs à
l'Australie. D’autres éléments de l’accord de tutelle viennent à l'appui de
cette interprétation. C’est pourquoi il est difficile de résister à l’argument
de l’Australie selon lequel son autorité administrative sur Nauru, si
grande qu’elle ait été, en est venue à être considérée en droit comme ayant
été exercée par elle au nom des trois gouvernements.

Mais si les formes ne sont pas dénuées d’importance, le droit internatio-
nal fait porter l’accent sur la substance plutôt que sur les formes (Conces-
sions Mavrommatis en Palestine, C.P.J.I. série A n° 2, p. 34; Interhandel,
C.LJ. Recueil 1959, p. 60, M. Spender; Barcelona Traction, Light and Power
Company, Limited, exceptions préliminaires, C.I.J. Recueil 1964, p. 62-63,
M. Koo; et ibid., deuxième phase, C.I.J. Recueil 1970, p. 127, M. Tanaka).
On peut donc prendre en compte, dans une certaine mesure, la portée et le
caractère exclusif des pouvoirs dont disposait l’Australie et, en particu-
lier, certaines différences entre sa situation et celle de la Nouvelle-
Zélande et du Royaume-Uni, qui peuvent avoir des incidences sur quel-
ques-unes des questions à examiner.

Les dispositions de l’accord de tutelle ne donnent pas d’idée précise de
la structure réelle du pouvoir qu’elles ont établi. La première partie de
l’article 4 de l’accord avait pour effet de conférer pleins pouvoirs d’admi-
nistration aux trois gouvernements en tant qu’ils constituaient l’autorité
administrante; mais la deuxième partie de la disposition précisait qu’à
toutes fins pratiques ces pouvoirs ne pouvaient être exercés que par l’Aus-
tralie, à laquelle était conféré le droit de continuer «à exercer dans ledit
territoire pleins pouvoirs législatifs, administratifs et judiciaires ». L’auto-
rité ainsi conférée à |’ Australie pouvait être revoquée par un accord ulté-
rieur des trois gouvernements, mais il était clair que cette révocation ne
pouvait intervenir sans le consentement de l’Australie. En fait, il n’y pas eu
révocation: l’accord conclu par les trois gouvernements en 1965, s’il
prévoyait que les Nauruans exerceraient une certaine autorité administra-
tive, de caractère subordonné, a eu pour effet de réduire encore le rôle de
la Nouvelle-Zélande et du Royaume-Uni par rapport à celui de l’Austra-
lie. Ainsi, l'Australie avait pratiquement l’autorité exclusive pour l’admi-

42
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 279

nistration de Nauru, de même que le pouvoir, plus important encore,
d'empêcher toute réduction ou tout retrait de cette autorité. La position
dominante de l’Australie a duré sans entrave jusqu’à l'indépendance.
Les incidences à faire entrer en ligne de compte pour évaluer la struc-
ture réelle du pouvoir établi par l’accord de tutelle sont importantes.
Prenons par exemple le paragraphe l'de l’article 5 de l’accord de tutelle.
Le texte établit que l’«autorité chargée de l’administration » s’engage :

«A coopérer avec le Conseil de tutelle dans l’exercice de toutes
les fonctions de ce conseil prévues aux articles 87 et 88 de la
Charte.»

Ou encore, considérons le paragraphe 2 b) de l’article 5 de accord de
tutelle, par lequel l’«autorité chargée de l’administration» s’engage:

«A favoriser, d’une manière appropriée aux conditions particu-
lières du Territoire, le progrès économique et social de ses habi-
tants...»

Je ne vois pas comment l’autorité administrante pouvait faire l’une quel-
conque de ces choses sans que l’Australie exerce de manière appropriée
«dans ledit territoire pleins pouvoirs législatifs, administratifs et judi-
ciaires ». Toutefois, l’accord de tutelle ne conférait pas à l’autorité admi-
nistrante les moyens d’orienter ou de contrôler la manière dont l’Australie
exerçait ses «pleins pouvoirs », et les indications disponibles ne portent
pas à croire que l’Australie reconnaissait à l’autorité administrante la pos-
session de plein droit de ces moyens. Dans la mesure où l’accord de tu-
telle conférait à l'autorité administrante des fonctions dont il était possible
de s’acquitter sans que l’Australie exerce « dans ledit territoire pleins pou-
voirs législatifs, administratifs et judiciaires » (ce qui paraît douteux), ces
fonctions étaient sans rapport avec le fond des griefs formulés par Nauru,
et cela indépendamment du fait que d’abord l’autorité administrante
ne pouvait agir sans le consentement de l’Australie. Les Parties étaient
convenues de ce que l’autorité administrante n’était ni un sujet distinct
de droit international, ni une entité juridique distincte des trois gouverne-
ments qui en étaient membres. Ceux-ci ne pouvaient agir que par accord et
il ne pouvait y avoir accord s’il y avait objection de la part de l’Australie.

L'Australie a soutenu qu’elle agissait avec l’accord de la Nouvelle-
Zélande et du Royaume-Uni en nommant les administrateurs du territoire
sous tutelle (exceptions préliminaires de l’Australie, vol. 1, par. 36, 45,
334 et suiv. et 341). Toutefois, aucun des documents pertinents ne porte
à croire que la Nouvelle-Zélande et le Royaume-Uni pouvaient s'appuyer
sur une base juridique quelconque pour exiger d’être consultés de plein
droit, et encore moins pour exiger que leur accord soit obtenu. La
Nouvelle-Zélande et le Royaume-Uni ont participé aux négociations et à
l’accord qui en est résulté pour le transfert sous administration nauruane
de l’entreprise d’exploitation de phosphates; mais la base réelle sur
laquelle ils agissaient était la base commerciale qui était la leur en tant que
propriétaires partiels de l’entreprise et futurs acheteurs de phosphates

43
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 280

nauruans. Dans la mesure où les négociations s’étendaient à la question
de la remise en état, il n’en ressortait pas que la Nouvelle-Zélande et le
Royaume-Uni détenaient un pouvoir quelconque sur Padministration
effective du territoire sous tutelle: en vertu de l’accord de tutelle, leur
responsabilité pour la non-remise en état pouvait exister sans ce pouvoir.
Les situations où une partie peut devenir contractuellement responsable
des actes commis par une autre sans avoir le pouvoir de les diriger ou de
les contrôler sont bien connues en droit. L'accord de la Nouvelle-Zélande
et du Royaume-Uni pouvait être juridiquement requis s’agissant d’une
proposition comme celle concernant la réinstallation, qui supposait une
modification de la base fondamentale des arrangements conclus à l’ori-
gine ou celle concernant l'indépendance, qui supposait la fin de l’accord
de tutelle lui-même; mais je ne vois pas qu’il y ait eu, en droit, une
exigence de ce genre, s’agissant de l’administration normale du Territoire.
Le premier préambule de l’accord de tutelle rappelait que, sous le
mandat, le Territoire de Nauru avait « été administré ... par le Gouverne-
ment de l’Australie, au nom des Gouvernements de l’Australie, de la
Nouvelle-Zélande et du Royaume-Uni de Grande-Bretagne et d’Irlande
du Nord». Ainsi donc, l’accord de tutelle lui-méme reconnaissait le fait
que, pratiquement, l’administration de l’île avait été entre les mains de
l'Australie durant l’exercice du mandat. Cela s’est évidemment poursuivi
sous le régime de tutelle (arrêt, par. 43). Je crois que la situation a été
correctement résumée par le conseil de Nauru, comme suit:

«Nauru a été administré comme une partie intégrante du territoire
australien. Son administration n’était liée au territoire d’aucun autre
Etat. Pour autant qu’on puisse le savoir, aucun représentant du
Gouvernement de la Nouvelle-Zélande ou du Royaume-Uni n’a
vécu à Nauru pendant la période qui s’est écoulée entre 1920 et le
début de 1968 ou n’y a accompli des actes de gouvernement. Pendant
toute la durée de cette période, les agents gouvernementaux à Nauru,
c’est-à-dire l'administrateur et les personnes relevant de lui, étaient
des fonctionnaires australiens qui relevaient d’autres fonctionnaires
australiens à Canberra et qui n’étaient aucunement soumis à la direc-
tion ou au contrôle d’un autre gouvernement. L'article 22 du Pacte
mentionnait que l’administration devait être conduite «sous les lois
du mandataire» et, en fait, ces lois étaient des lois australiennes.
Aucune loi britannique ou néo-zélandaise n’a jamais été appliquée à
Nauru.» (CR 91/20, p. 75-76, M. Crawford.)

Les accords internationaux qui s’appliquaient à Nauru se trouvaient
parmi les accords internationaux auxquels l'Australie était partie (ibid.
p. 78). Les trois gouvernements ont approuvé l’indépendance, mais le
Nauru Independence Act de 1967 était une loi australienne: ni la Nouvelle-
Zélande ni le Royaume-Uni n’ont promulgué de législations correspon-
dantes. Jusqu’à l’indépendance, le drapeau — le seul — qui flottait à
Nauru était le drapeau australien.

Je ne suis pas convaincu par l'argument avancé par l’Australie selon

44
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 281

lequel son autorité de gouvernement était exclue du domaine de l’indus-
trie des phosphates en raison de l’article 13 de l’accord de 1919 relatif à
l’île de Nauru, ainsi conçu:

«Les trois gouvernements s'engagent à ne pas intervenir dans la
direction, la gestion ou le contrôle des opérations d’exploitation,
d’expédition ou de vente des phosphates; chacun des trois gouverne-
ments s’engage à n’accomplir et à ne permettre d’accomplir aucun
acte ou aucune chose contraire aux dispositions et fins du présent
accord ou incompatible avec celles-ci. »

Se référant à cette disposition dans l’affaire Tito v. Waddell, Megarry, V-C.,
a fait observer — à juste titre, si je puis dire —, que:

«Cet article établissait l’indépendance des British Phosphate
Commissioners à l’égard de l’un ou de deux quelconques des trois
gouvernements, mais non pas, bien entendu, al’égard de tous les trois
agissant de concert.» ([1977] 3 All ER 129, p. 166.)

L’article 13 de accord relatif à Nauru ne pouvait s’appliquer 4!’ Australie
en tant qu’administrateur pour la raison que, du fait de ’administration de
Nauru sous l’autorité déléguée par les trois gouvernements, les actes de
l’Australie auraient, en substance, été les actes des trois gouvernements
«agissant de concert», et non pas les actes de la seule Australie.

Il n’est pas concevable que l’industrie principale d’un territoire (indé-
pendamment de la question de la propriété) échappe entiérement aux
pouvoirs législatifs, exécutifs et judiciaires du territoire, quels que soient
ceux auxquels ils sont dévolus. En conséquence, soutenir que les pouvoirs
de gouvernement de l’administrateur nommé par l’Australie ne s’éten-
daient pas à l’industrie des phosphates et que celle-ci relevait exclusive-
ment de la compétence des trois gouvernements agissant par l’intermé-
diaire des British Phosphate Commissioners (BPC), c’est soutenir en fait
que les pouvoirs d’administration concernant toutes les questions rela-
tives à cette industrie pouvaient être exercés par les trois gouvernements
agissant par l'intermédiaire des BPC. Et cela équivaut à dire qu’il y avait
deux administrations à Nauru, à savoir, une administration économique
relevant des trois gouvernements agissant par l'intermédiaire des BPC et
ayant la responsabilité exclusive de l’industrie principale du Territoire, et
une autre administration, relevant de l’Australie et ayant la responsabilité
des autres questions. Je ne peux interpréter l’accord de tutelle comme
signifiant que le régime qu’il a introduit à Nauru en 1947 comprenait deux
gouvernements de cette espèce. II me paraît incontestable que l’ensemble
des pouvoirs de gouvernement doivent découler de l’accord de tutelle
(au sujet du mandat, voir Statut international du Sud-Ouest africain, C.LJ.
Recueil 1950, p. 133). Les BPC (dont les activités auraient aussi bien pu
être exercées par une société commerciale ordinaire, ce qui d’ailleurs avait
été le cas antérieurement) ne prétendaient pas exercer des pouvoirs de
gouvernement dans le cadre de l’accord de tutelle: ils n’avaient tout
simplement pas ce pouvoir en vertu de l’accord. D’autre part, ainsi qu’il

45
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 282

ressort des preuves d’ordre législatif et autres, l’Australie ne considérait
pas son administrateur comme totalement privé de compétence en ce qui
concerne l’industrie. L’accord de tutelle a été conclu sur la base de l’exer-
cice, par l'Australie seule, de toutes les fonctions de gouvernement à
Nauru, bien que celles-ci eussent, formellement, été confiées aux trois
gouvernements. On ne peut absolument pas soutenir que l’exercice,
«dans ledit territoire [des] pleins pouvoirs législatifs, administratifs et
judiciaires» qui avait été conféré à l’Australie par l’accord de tutelle
n’était pas suffisamment «plein» pour s'étendre à la quasi-totalité de
l’économie du Territoire.

Une partie du problème réside dans la juste appréciation de la cause de
Nauru. On pourrait avoir l'impression que les griefs de Nauru concernent
directement la part de l’Australie dans les activités commerciales de
l’industrie des phosphates. Cette impression ne serait pas juste. Certes, la
cause de Nauru contient de nombreux éléments, mais son essence — son
bien-fondé étant une question qui relève du fond — est que l’Australie, si
elle possédait aux termes de l’accord de tutelle « dans ledit territoire pleins
pouvoirs législatifs, administratifs et judiciaires», n’a pas exercé ces
vastes pouvoirs de gouvernement pour réglementer l’industrie des phos-
phates de manière à sauvegarder les intérêts du peuple de Nauru
(CR 91/20, p. 83, et CR 91/22, p. 45, M. Crawford). Nauru déclare qu’en
particulier l’on a omis d’adopter les mesures réglementaires nécessaires
pour assurer la remise en état des terres épuisées, non pas dans le cas de
l'exploitation minière d’un pays quelconque, mais dans le cas de l’exploi-
tation minière à ciel ouvert à grande échelle sur la superficie minuscule de
ce territoire sous tutelle particulier. La conséquence, selon Nauru, c’est
que le Territoire devenait, ou était en danger de devenir, incapable de
servir de foyer national du peuple nauruan, ce qui est contraire aux objec-
tifs fondamentaux de l’accord de tutelle et de la Charte des Nations Unies.
A cet égard, la question, telle que je la conçois, n’est pas simplement de
savoir si la remise en état était exigée par les normes en matière d’environ-
nement applicables à à l’époque; la question est de savoir si la remise en état
était exigée aux termes d’une obligation implicite incombant 41’ Australie
en vertu de l’accord de tutelle de ne pas permettre la destruction du petit
foyer national du peuple nauruan, ni d’une partie substantielle de ce
foyer, par un processus industriel non réglementé allant si loin qu’il avait
abouti, à un moment donné, à la formulation et à l'examen de proposi-
tions sérieuses de réinstallation du peuple nauruan hors de Nauru. Je
pense que c’est cela qui constitue la thèse de Nauru.

Rien ne fonde à soutenir que la Nouvelle-Zélande et le Royaume-Uni
avaient, en droit, la capacité d’exiger de l’Australie qu’elle utilise les
pouvoirs de gouvernement, qu’elle seule pouvait exercer, aux fins d’assu-
rer légalement la remise en état. Indubitablement, la Nouvelle-Zélande et
le Royaume-Uni, ayant accepté que l’Australie agisse en leur nom, avec la
possibilité qu’ils puissent en conséquence être tenus de ses actes, avaient
intérêt à veiller à ce qu’elle s’acquitte de manière satisfaisante de ses
responsabilités d’autorité administrante. Mais «ce n’est pas parce qu’un

46
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 283

intérêt existe que cet intérêt a un caractère spécifiquement juridique »
(Sud-Ouest africain, deuxième phase, C.IJ. Recueil 1966, p. 34, par. 50).
Un intérêt n’est pas toujours un droit (Barcelona Traction, Light and
Power Company, Limited, deuxième phase, C_I.J. Recueil 1970, p. 36, 38, et
M. Morelli, p. 235-237): en l’occurrence, étant donné les termes de l’ar-
ticle 4 de l’accord de tutelle, la Nouvelle-Zélande et le Royaume-Uni
n'avaient pas de capacité, en droit, d'exercer un contrôle sur la conduite,
par l’Australie, de l’administration de l’île. On peut présumer qu'ils
avaient une certaine influence; mais, comme le fait observer M. Jenks,
même lorsque l’influence est considérable, «l'influence est moins que le
pouvoir» (C. W. Jenks, The World Beyond the Charter, 1969, p. 99).

M. Hudson a autrefois énoncé l’avertissement qu’«une conception
juridique ne doit pas être tendue jusqu’au point de menacer rupture»
(Phares en Crète et à Samos, C.P.J.I. série A/B n° 71, p. 127). Dans le cadre
de cette affaire, il a eu l’occasion d’ajouter que «l’on ne saurait laisser
obscurcir les réalités de [la] situation [en Crète] par l’ombre d’une souve-
raineté dépourvue de substance ». Aucun problème de souveraineté ne se
pose ici; néanmoins, on peut garder présentes à l’esprit ces remarques en
considérant les réalités de la situation à Nauru. En droit, I’ Australie agis-
sait au nom des trois gouvernements; et l’Australie a raison de dire que
cette circonstance était constamment reflétée dans les positions prises par
l'Organisation des Nations Unies et par Nauru. Mais il serait erroné de
supposer que la Nouvelle-Zélande et le Royaune-Uni administraient
aussi Nauru au sens où elles auraient effectivement eu leur mot à dire dans
son administration; ils ne l’avaient pas.

TROISIÈME PARTIE. LES OBLIGATIONS DES TROIS GOUVERNEMENTS
SONT SOLIDAIRES, CE QUI A POUR CONSEQUENCE
QUE L’AUSTRALIE PEUT ETRE ASSIGNEE SEULE

J’en viens maintenant 4 la question de savoir si les obligations des trois
gouvernements étaient conjointes, comme le soutient l’Australie, ou si
elles étaient solidaires, comme le soutient Nauru.

Je crois comprendre que le conseil de l’ Australie admet que la jurispru-
dence internationale ne vient pas à l’appui du point de vue australien,
selon lequel les obligations des trois gouvernements étaient conjointes,
même s’il estime qu’il ne vient pas non plus à l’appui du point de vue de
Nauru, selon lequel les obligations étaient solidaires (CR 91/21, p. 63-64,
M. Pellet, disant que «le match est nul»).

En ce qui concerne les travaux de la Commission du droit international,
dont la Cour a été saisie par les deux Parties, le conseil de l’Australie a
déclaré:

«la Commission du droit international n’a jamais expressément
pris position sur le problème à l'examen tout en se montrant fort
réticente … vis-à-vis de l’idée même de solidarité» (ibid. p. 65,
M. Pellet).

47
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 284

Mais réticence n’est pas résistance. Les Parties ont débattu du sens précis
du paragraphe 2 du commentaire de l’article 27 du projet d'articles de la
Commission sur la responsabilité des Etats, de 1978. La partie pertinente
de ce paragraphe est ainsi conçue:

«Une conclusion similaire s’impose dans les cas d’attribution
parallèle d’un comportement unique à plusieurs Etats. C’est ce qui
arrive lorsque le comportement en question a été adopté par un
organe commun d’une pluralité d'Etats. D’après les principes qui
inspirent les articles du chapitre II du projet, le comportement de
l'organe commun ne peut en effet qu'être considéré comme un fait de
chacun des Etats dont il est l’organe commun. Si ce comportement
n’est pas conforme à une obligation internationale, il se trouvera
alors que deux ou plusieurs Etats auront commis parallèlement des
faits internationalement illicites distincts, encore qu’identiques.
Mais il va de soi que la perpétration parallèle par deux ou plusieurs
Etats d’infractions identiques est tout à fait autre chose que la partici-
pation par l’un de ces Etats à un fait internationalement illicite
commis par l’autre Etat.» (Annuaire de la Commission du droit inter-
national, 1978, vol. IT, deuxième partie, p. 112.)

Il n’est pas nécessaire de s’étendre sur les aspects généraux de la ques-
tion délicate, soigneusement examinée par la Commission, qui est de
savoir quand un Etat doit être considéré comme participant au fait inter-
nationalement illicite d’un autre Etat. Il suffit de noter que, de l’avis de la
Commission, lorsque des Etats agissent par l’intermédiaire d’un organe
commun, chaque Etat est séparément responsable du fait illicite de
l’organe commun. Il me semble que ce point de vue va dans le même sens
que l’affirmation de Nauru selon laquelle, dans cette affaire, chacun des
trois Etats est solidairement responsable de la manière dont Nauru a été
administrée en leur nom par l’Australie, que l’Australie puisse ou non être
considérée, strictement parlant, comme un organe commun.

Les décisions judiciaires sont rares. Toutefois, parlant de la possibilité
qu’a eue un Etat non partie de contribuer aux dommages causés dans
l'affaire du Détroit de Corfou, M. Azevedo a eu l’occasion de dire:

«La victime conserve la faculté de présenter la demande contre un
seul des responsables, in solidum, d’après un choix qui est toujours
laissé à sa discrétion, dans le domaine purement économique, tandis
qu'un magistrat criminel ne doit pas, en principe, se prononcer sur la
responsabilité d’un complice ou d’un mandant, sans établir en même
temps l’imputabilité par rapport à l’auteur principal ou à l’exécutant
matériel de l'infraction. » ! (C.LJ. Recueil 1949, p. 92.)

Sur les faits, l’affaire du Détroit de Corfou permet de faire un certain

! En ce qui concerne ce dernier point, voir toutefois, en droit anglais, Archbold, Plea-
ding, Evidence and Practice in Criminal Cases, 40° éd., p. 1898, par. 4136; Halsbury’s Laws
of England, 4° éd., vol. 11 (1), p. 49-50, par. 50; et R v. Howe[1987] 1 All ER771 HL.

48
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 285

nombre de distinctions. Il convient toutefois de faire observer que, selon
la conception de M. Azevedo en matière de droit commun, le droit
d’intenter une action «contre un seul des responsables in solidum» est
ouvert à la partie lésée «d’après un choix qui est toujours laissé à [la]
discrétion [dé la victime] dans le domaine purement économique...» (les
italiques sont de moi). Ce mode d’approche semble compatible avec le
point de vue’selon lequel Nauru a effectivement le droit d’assigner I’ Aus-
tralie seule.

S’il faut examiner les analogies tirées du droit interne, le domaine le
plus approprié se trouve dans les grands principes du droit des trusts en
droit anglais et des institutions apparentées d’autres systèmes. Certes, une
tutelle de l'Organisation des Nations Unies ne doit pas être confondue
avec un frust au sens d’un système déterminé de droit interne; mais,
utilisés avec discernement, les principes applicables à celui-ci ne sont pas
dépourvus de valeur pour aider à élucider la nature de celle-là. Comme l’a
déclaré M. McNair à propos des mandats, « c’est principalement des prin-
cipes du «trust» que l’on peut s’aider, en ce. qui est de l’aspect de droit
privé» (Statut international du Sud-Ouest africain, C.IJ. Recueil 1950,
p. 151; voir aussi ibid., p. 148, 149, 152; et l’affaire de la Namibie, CLLJ.
Recueil 1971, p. 214, M. de Castro). Or, la règle applicable dans le droit
anglais des trusts a été énoncée de la manière suivante:

«Quand plusieurs trustees sont impliqués dans la violation d’un
trust, il n'existe pas de responsabilité principale de ce chef dans leurs
relations mutuelles : ils sont tous solidairement responsables envers
quiconque est fondé à intenter une action pour ladite violation. »
(Halsbury's Laws of England, 4° éd., vol. 48, p. 522, par. 939; voir aussi
ibid., p. 539, par. 971, et ibid., vol. 35, par. 68.)

Cela étant, je ne suis pas surpris qu’à propos de Nauru on ait exprimé
l'avis «que les trois pays sont solidairement responsables de l’administra-
tion du Territoire en droit international» (A. C. Castles, « International
Law and Australia’s Overseas Territories», dans International Law in
Australia, publié sous la direction de D. P. O’Connell, 1965, p. 332).
Jestime que cette manière de voir les choses est préférable à celle qui
consiste à dire que la responsabilité était uniquement conjointe.

Cette conclusion, à savoir que l’obligation de veiller à la remise en état
(si elle existait) était solidaire, prive de toute portée l’allégation de l’Aus-
tralie selon laquelle l'instance ne peut être intentée contre l’un des trois
Etats seulement. Elle devrait aussi ôter tout fondement à l’allégation
australienne d’après laquelle toute décision prononcée contre l’Australie
équivaudra à une décision contre la Nouvelle-Zélande et le Royaume-
Uni. Mais I’ Australie n’est pas de cet avis; selon elle, même si l'obligation
était solidaire, prononcer une décision contre elle équivaudrait à statuer
sur la responsabilité de la Nouvelle-Zélande et du Royaume-Uni. La
question des effets qu’une éventuelle décision défavorable à l’Australie
produirait à l’égard de la Nouvelle-Zélande et du Royaume-Uni n’est pas
ici à l'examen; on l’étudiera dans la cinquième partie. Cependant, pour

49
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 286

anticiper la conclusion a laquelle on aboutit dans cette partie, méme si
l'obligation était conjointe, rendre un arrêt contre I’ Australie n’équivau-
dra pas à statuer sur la responsabilité de la Nouvelle-Zélande et du
Royaume-Uni. Cette conclusion, si elle est exacte, s’applique à plus forte
raison au cas où l'obligation serait solidaire.

QUATRIÈME PARTIE. MÊME SI LES OBLIGATIONS DES TROIS GOUVERNEMENTS
ETAIENT CONJOINTES, CELA, PRIS EN SOI, N'EMPÊCHAIT PAS D’ASSIGNER
L’ AUSTRALIE SEULE

Si l’on suppose que je me trompe dans ce qui précède, cela ne change
rien au résultat, me semble-t-il, même au cas où les obligations qui incom-
baient aux trois gouvernements en vertu de l’accord de tutelle auraient été
conjointes. Comme l’arrêt de la Cour le reconnaît, me semble-t-il, aux
paragraphes 48 et 49, il est possible de considérer que l’argumentation de
l'Australie pose deux questions: premièrement celle de savoir si le fait
qu’une obligation soit conjointe signifie, en soi, qu’une action ne peut être
intentée contre l’un des coobligés seul; et deuxièmement, celle de savoir si
prononcer une décision contre l’un des coobligés équivaut à statuer sur la
responsabilité des autres, ce qui entraîne la violation de la base consen-
suelle de la compétence de la Cour. La deuxième question est examinée
dans la cinquième partie; la première est étudiée ci-dessous.

A propos de la question dont il s’agit, je suis d'accord avec l’Australie
pour admettre « qu’il y a en réalité dans cette affaire deux questions sépa-
rées et distinctes », à savoir: «l’Australie peut-elle être assignée seule?
Dans l’affirmative, peut-elle être poursuivie pour la totalité du préju-
dice?» (Exceptions préliminaires de l’Australie, vol. 1, p. 131, par. 320.)
Toutefois, me semble-t-il, si l’on répond à la première question en disant
que l’Australie peut être assignée seule, la deuxième question, relative à
l'ampleur du préjudice pour lequel elle peut être assignée, concerne le
fond. En admettant que les deux questions soient «séparées et
distinctes», dès lors qu’on accepte la possibilité d’assigner l’Australie
seule, je ne vois pas comment la question de l’ampleur précise du préju-
dice dont elle est responsable peut revêtir la forme d’une exception d’irre-
cevabilité opposée dans une instance par ailleurs dûment introduite
contre elle. Je pense que cette façon de voir s’accorde avec la position
prise par la Cour au paragraphe 48 de l’arrêt. J’examinerai doncsurtout la
première de ces deux questions, celle de savoir sil’ Australie peut être assi-
gnée seule pour une obligation conjointe.

J’évite de citer et de discuter des textes déterminés, mais je ne puis dire
que j’ai l'impression que les précieux travaux de la Commission du droit
international, que les Parties ont présentés à la Cour, portaient sur la ques-
tion de pur principe de savoir si une partie à un acte accompli à quelque
niveau d’association avec une autre partie peut être assignée seule. Dans
la mesure où les travaux de la Commission traitent d’actes de cette nature,
ils semblent porter sur le point de savoir si, dans une instance introduite
contre une telle partie, la demande peut être formée pour la totalité du

50
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 287

préjudice causé ou seulement pour une part proportionnée au degré de
participation de la partie dont il s’agit, dans l’exercice de son pouvoir
souverain individuel, à l’acte qui a causé ledit préjudice. Si l’on entend,
par obligation conjointe, une obligation qui ne peut exister, en droit, que
vis-à-vis de tous les coobligés, envisagés comme un groupe, sans incomber
à aucun d’eux à titre individuel, il pourrait y avoir là une raison de dire que
l’action ne saurait être intentée contre aucun d’eux séparément. De ce
point de vue, les exposés de I’ Australie se prêtent à différentes interpréta-
tions (CR 91/20, p. 63, M. Crawford, et exceptions préliminaires de l’Aus-
tralie, vol. 1, p. 3, par. 2, avant-dernière phrase, et p. 131, par. 321). Je ne
crois pourtant pas que l’Australie soutienne qu’elle n’était pas elle-même
tenue des obligations issues de l’accord de tutelle; si elle le soutenait, elle
soulèverait, pour des raisons indiquées dans la première partie ci-dessus,
une question de fond, puisqu’en fait elle dirait que l'obligation en droit
international qui, selon Nauru, aurait été violée par elle, n’existait tout
simplement pas. La tendance générale des auteurs, dans la doctrine telle
que je la comprends, ne va pas plus loin à ce propos.

Les deux Parties, tout en reconnaissant dûment la nécessité d’user de
prudence quand on transpose dans la communauté internationale des
concepts juridiques provenant de sociétés nationales, ont versé aux
débats des données de droit interne et se sont efforcées de s’en servir pour
justifier leurs allégations respectives. Je ne connais pas bien les systèmes
juridiques autres que les systèmes anglo-saxons, mais, sous réserve du
même besoin de prudence, sur lequel j’insiste, j'examinerai brièvement la
situation en droit anglais, telle que je la comprends.

Dans le cas d’un délit civil imputable à plusieurs personnes, en droit
anglais, le demandeur peut toujours assigner l’un quelconque des auteurs
du délit, ou tous, car, comme on l’a dit il y a plus de deux cents ans, «un
tort {délit civil] est par nature l’acte séparé de chaque individu » (Egger v.
Viscount Chelmsford [1964] 3 All ER 412 CA; et Clerk and Lindsell on Torts,
16° éd., p. 179, par. 2.53). Cette règle s’applique aussi aux délits civils
commis par des associés (Halsbury’s Laws of England, 4 éd., vol. 35,
par. 67). Le problème véritable était autre; il consistait en ceci que «le
jugement obtenu contre l’un des coauteurs d’un délit rendait irrecevable
toute nouvelle action intentée contre les autres, même si le jugement
n'avait pas été exécuté» (Clerk and Lindsell on Torts, 16° éd., p. 180,
par. 2.54). Cette irrecevabilité fut abrogée par l’article 6 du Law Reform
(Married Women and Tortfeasors) Act de 1935 (remplacé par le Civil Liabi-
lity (Contribution) Act de 1978), en vertu duquel le jugement prononcé
contre l’un des coauteurs d’un délit ne fait pas obstacle à une action contre
les autres, sous réserve de considérations de cumul et de frais. Toutefois, à
Pévidence, même avant l’adoption de la loi de 1935, rien en principe
n’empéchait le demandeur d’assigner un seul des coauteurs d’un délit.

Dans le cas de contractants conjoints, la situation, du point de vue de la
procédure, fut définie comme suit en 1967:

«A première vue un défendeur a le droit d’appeler en garantie un

51
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 288

contractant conjoint à titre de codéfendeur et, s’il ne résulte de
circonstances spéciales [qu’une] ordonnance [prononçant le sursis à
statuer jusqu’à la jonction de l’appel en garantie] ne doive pas être
prononcée, il est conforme à la pratique habituelle d’en prononcer
une; … Si toutefois l’existence d’une bonne raison en sens contraire
est établie, par exemple que la nouvelle partie n’est pas dans le
ressort (Wilson v. Balcarres, etc., Co.[1893] 1 QB 422), ou que tout a été
fait en vain pour lui notifier l’assignation, alors il peut être décidé de
laisser l’instance se poursuivre sans jonction (Robinson v. Geisel
[1894] 2 QB 685, CA).» (The Supreme Court Practice 1967, vol. 1,
p. 154, ordonnance 15/4/10. Voir aussi Chitty on Contracts, 26° éd.,
vol. 1, p. 807-808, par. 1303, et G. H. Treitel, The Law of Contract,
6° éd., p. 444.)

La règle connexe de common law était: «instance introduite contre un
contractant conjoint servait a faire obstacle a toute autre procédure enga-
gée contre un autre contractant conjoint» (Chitty on Contracts, 26° éd.,
vol. 1, p. 807, par. 1303). Plus tard cette règle fut abrogée par l’article 3 du
Civil Liability (Contribution) Act de 1978, aux termes duquel un demandeur
peut assigner un des contractants conjoints sans préjudice de son droit
d’assigner les autres par la suite (ibid., p. 809, par. 1306, et The Supreme
Court Practice, 1991, vol. 1, Londres, 1990, p. 185, ordonnance 15/4/10).
Nauru soutient de façon convaincante que

«la Cour n’a pas compétence, dans la présente instance, pour inter-
préter les dispositions des déclarations faites en vertu de la clause
facultative du Royaume-Uni et de la Nouvelle-Zélande qu'ils pour-
raient invoquer s’ils étaient parties à une instance introduite par
Nauru» (CR 91/20, p. 90, M. Crawford);

et la situation instaurée en vertu des deux déclarations n’est pas égale-
ment claire dans les deux cas. Cependant, si la Cour ne peut d’aucune
manière formuler sa propre interprétation, elle n’en a pas moins la
faculté de constater que c’est l’Australie, l’auteur de l’exception prélimi-
naire, qui affirme elle-même que la Cour ne serait pas compétente aux
termes de ces déclarations pour se déclarer compétente vis-à-vis de la
Nouvelle-Zélande et du Royaume-Uni si Nauru les assignait (CR 91/17,
p. 20, 21, 26, 46, 48, M. Pellet; et exceptions préliminaires de |’ Australie,
vol. I, p. 138, par. 346). Selon moi la possibilité, sur laquelle insiste l’Aus-
tralie elle-même, qu’il n’y ait pas de compétence à l’égard de la Nouvelle-
Zélande et du Royaume-Uni, représente à peu de chose près l’exception
prévue en droit anglais (même avant 1978), qui autorisait à introduire une
instance contre des contractants conjoints si, pour des raisons touchant la
compétence ou la notification de lassignation, il n’était pas possible de
mettre en cause les autres dans la même instance. Cette éventualité sert
aussi à attirer l’attention sur ce qu’a déclaré la Cour en 1984, à savoir qu’en
l'absence de tout sytème d'intervention obligatoire et sauf au cas où
s’applique le principe de l’Or monétaire (on examinera cet aspect de la

52
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 289

question dans la partie suivante), «la Cour doit avoir la faculté, et elle a en
fait l'obligation, de se prononcer aussi complètement que possible dans
les circonstances de chaque espèce» (Plateau continental (Jamahiriya
arabe libyenne c. Malte), requête à fin d'intervention, C.I.J. Recueil 1984,
p- 25, par. 40).

L'un des ouvrages cités par l'Australie et sur lequel elle se fonde dans
son examen des systèmes de droit interne était celui de Glanville Williams,
Joint Obligations, Londres, 1949 (exceptions préliminaires de l’Australie,
vol. I, p. 128, par. 309). Le passage auquel elle renvoyait figurait au para-
graphe 2 de la page 35. Deux pages plus haut, à propos des promesses
conjointes, cet éminent auteur exprime l’avis que « Bowen L. J. a claire-
ment énoncé la règle» quand il a dit:

«Dans les cas de contrats créant des obligations conjointes et des
dettes conjointes, par opposition aux cas de contrats créant des
obligations solidaires et des dettes solidaires, l’action n’a qu’une
seule cause. La partie lésée peut assigner tous les contractants con-
joints, ou elle peut en assigner un seul, sous réserve, dans cette hypo-
thèse du droit du défendeur unique, d’invoquer la réduction de
responsabilité; mais, dans le cas d’une dette conjointe, que l’ins-
tance soit introduite contre un seul débiteur ou contre tous, elle
l’est pour une seule et même cause — l’action n’a qu’une seule cause.
Bien que les avantages et inconvénients de cette règle aient pu
être débattus à des époques reculées, elle fait maintenant partie
du droit de ce pays.» (Glanville Williams, op. cit., p. 33-34, citant
Re Hodgson, Beckett v. Ramsdale, (1885) 31 Ch. D. 177, p. 188, CA;
les italiques sont de moi.)

Sous réserve du droit de plaider la réduction de responsabilité, Glan-
ville Williams ne semblait pas estimer que le fait qu'une obligation
contractuelle soit conjointe ait en principe pour effet d'empêcher le
demandeur d’assigner un seul des contractants conjoints.

Il ne me semble pas que le recours au droit interne, dans la mesure
où j'ai pu l’étudier, fournisse des analogies satisfaisantes à l’appui de
l’existence que l’on veut prêter à une règle de droit international ex-
cluant la présente action au motif que l'obligation était conjointe. Tout
bien considéré, orientation générale des indications données par les
Parties sur les systèmes juridiques autres que les systèmes anglo-saxons
ne s’écarte pas, me semble-t-il, de cette conclusion (voir aussi les sources
citées dans le mémoire des Etats-Unis d'Amérique du 2 décembre 1958
dans C.J. Mémoires, Incident aérien du 27 juillet 1955, p. 229 et suiv.).

Comme on l’a souvent fait observer, surestimer la pertinence des analo-
gies tirées du droit privé revient à ne pas tenir compte de différences
importantes entre le cadre juridique des sociétés nationales et celui de la
communauté internationale, ni de différences entre ce que sont d’une part
le fondement de la compétence de la Cour et ses pouvoirs, d’autre part
l'équivalent quand il s’agit des tribunaux internes; il ne faudrait évidem-
ment pas faire des emprunts «en bloc» (Statut international du Sud-Ouest

53
TERRES A PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 290

africain, C.LJ. Recueil 1950, p. 148, M. McNair). De surcroît, rien dans ces
différences n’oblige à méconnaître de façon mécanique la situation en
droit interne; parler d’une obligation conjointe, c’est nécessairement
parler d’un concept de droit interne. Le caractère obligatoire ou involon-
taire de la compétence des tribunaux internes, joint aux possibilités d’exé-
cution forcée pour faire payer les coobligés, ne me semble pas expliquer
entièrement qu’en droit interne une instance puisse être dûment intro-
duite contre un seul coobligé pour une obligation conjointe. S’il s’avère
impossible, pour une raison quelconque, de s’assurer une contribution
des coobligés ou de leur en faire imposer le paiement, cela n’exempte pas
de sa responsabilité envers le créancier un coobligé accessible. Le créan-
cier n’est pas fondé à se faire payer le montant total successivement par
chacun des coobligés ; mais il a le droit de se faire payer le montant total en
assignant l’un quelconque d’entre eux ou en les assignant tous. Peut-être
pourrait-on se demander, en droit international, si un seul coobligé peut
être assigné en paiement de la somme totale; mais je ne vois pas quelle
incidence cela aurait en principe sur la possibilité de l’attraire dans une
instance séparée.

De plus, toute question relative à l’existence d’un droit de contri-
bution constituerait un différend distinct entre coobligés, qui devrait
être réglé séparément par tout moyen de règlement pacifique approprié.
Comme on l’a indiqué plus haut, le règlement par voie judiciaire inter-
nationale diffère sensiblement du règlement par voie judiciaire interne;
bien qu’il soit en un sens réel l’uitime mode de règlement pacifique
des différends internationaux, il ne bénéficie pas de la primauté juri-
dictionnelle qui appartient au règlement judiciaire interne parmi
d’autres procédés. Le fait qu’une partie cherchant à obtenir une contri-
bution puisse n’avoir pas la faculté de saisir la Cour n’est pas décisif
(cf. J. H. Rayner Ltd. v. Department of Trade [1990] 2 AC 418 HL, p. 480,
lettre F). Il y a d’autres moyens de se prévaloir du droit d’obtenir une
contribution. Une telle maniére de voir ne me parait pas, en principe, trés
différente de celle qu’a adoptée le conseil de l’Australie quand il a
soutenu, si je l’ai bien compris, qu’une décision de la Cour faisant droit
à l’exception préliminaire que l’Australie fonde sur l’absence de la
Nouvelle-Zélande et du Royaume-Uni aurait pour effet d'empêcher
Nauru d’obtenir aucun prononcé judiciaire au fond, mais ne priverait
pas Nauru de la faculté de faire valoir sa réclamation par d’autres procédés
(CR 91/21, p. 68). Dans le domaine international, un droit peut exister
même en l’absence d’une voie juridique par laquelle on puisse le faire
valoir (Eugène Borel, «Les voies de recours contre les sentences arbi-
trales », Recueil des cours de l’Académie de droit international de La Haye,
t. 52 (1935-IT), p. 39-40). Ainsi, le droit de contribution ne dépend pas
nécessairement de lexistence d’une méthode judiciaire pour assurer
l'exécution de la contribution.

En recherchant si la règle de droit invoquée par l’Australie existe, je
crois souhaitable de ne pas perdre de vue le texte suivant de Charles
De Visscher:

54
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 291

«La tentation du formalisme, le penchant à la généralisation par
concepts abstraits et à une systématisation prématurée représentent
l’un des plus sérieux dangers auxquels reste exposée la doctrine du
droit international. Elle n’y échappe que par un constant retour au
respect des faits, par une exacte observation des conditions concrètes
et très particulières qui, dans le milieu international, contribuent à la
formation et déterminent les incidences de la règle de droit. Assuré-
ment, celle-ci n’atteint-elle jamais la réalité sociale dans toute sa
plénitude et sa complexité. A le vouloir tenter, le droit s’exposerait à
compromettre ses fins propres comme à dépasser ses possibilités. Si
l’abstraction conduite à l’extrême verse dans l’irréalité, l’individuali-
sation poussée à l’excès mène à la destruction de la règle. C’est
surtout à la justice internationale qu'il appartient de maintenir un
juste rapport entre les données sociales et les normes destinées à les
régir. » (Charles De Visscher, Théories et réalités en droit international
public, 2° éd., 1955, p. 176.)

Ce langage pourrait peut-être apporter du réconfort aux deux points de
vues opposés sur la question de savoir s’il y a une règle de droit qui
empêche d’assigner seulement un auteur lorsqu'il y a plusieurs auteurs
ayant des obligations conjointes. Les effets d’une décision affirmant
l’existence d’une telle règle ne peuvent être compris et appréciés que par
rapport à des cas concrets illustrant sa mise en œuvre.

En l’espèce, l’Australie (qui a comparu devant la Cour) admet qu’elle a
«procédé à l'administration effective du Territoire de Nauru » (exceptions
préliminaires del’ Australie, vol. I, p. 136, par. 339); son argument consiste
à dire qu’elle l’a fait en son nom propre, au nom de la Nouvelle-Zélande et
au nom du Royaume-Uni, en ce sens que tous pris ensemble constituaient
l'autorité administrante. Je ne crois pas qu’elle soutienne qu’il ne puisse y
avoir en droit aucun fondement possible pour la déclarer individuelle-
ment tenue des obligations issues de l’accord de tutelle; elle soutient qu’il
ne peut être statué sur la question de savoir si elle a enfreint les obligations
ainsi assumées que dans une instance introduite contre elle-même, la
Nouvelle-Zélande et le Royaume-Uni. Voici donc l'essentiel de l’affaire:
Nauru ne propose pas un artifice de forme pour rendre 1’ Australie respon-
sable d’un acte que celle-ci n’a pas accompli elle-méme, ou de la violation
dune obligation dont elle ne pouvait d’aucune maniére étre tenue en
droit; l’Australie propose plutôt une formule pour empêcher la Cour de
statuer sur le point de savoir si les actes mêmes de 1’ Australie constituaient
la violation de ses obligations de tutelle, au motif qu’elle partageait les
mémes obligations avec deux autres Etats au nom desquels elle agissait,
mais qui ne sont pas parties à l'instance.

Dans ces conditions, me semble-t-il, juger qu’il existe, comme l’affirme
l Australie, une règle ayant pour effet de rendre la présente instance irre-
cevable en l’absence de la Nouvelle-Zélande et du Royaume-Uni au motif
qu’il s'agissait d’une obligation conjointe équivaudrait à adopter un
niveau de formalisme et d’abstraction incompatible avec le « juste rapport

55
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 292

entre les données sociales et les normes destinées à les régir» — rapport
qu’il appartient en particulier à la justice internationale de maintenir,
comme nous le dit M. De Visscher.

CINQUIÈME PARTIE. UNE DÉCISION PRONONCEE CONTRE L’ AUSTRALIE
N’EQUIVAUDRA PAS À STATUER SUR LA RESPONSABILITE
DE LA NOUVELLE-ZÉLANDE ET DU ROYAUME-UNI

J'en viens enfin à l’argument de l’Australie selon lequel prononcer une
décision contre elle équivaudra à statuer sur la responsabilité de la
Nouvelle-Zélande et du Royaume-Uni, d’où il résulte que l’action inten-
tée par Nauru l’est en réalité contre les trois gouvernements, alors que deux
sont absents et n’ont pas accepté la compétence de la Cour en l’espèce.

L'Australie a souligné que l’argument ne consistait pas à faire de la
Nouvelle-Zélande et du Royaume-Uni des «parties indispensables ». Il
existe en effet, dans une affaire portée devant la Cour, deux éléments qui
invitent à user de prudence en adoptant une règle des «parties indispen-
sables». Ces éléments, d’ailleurs connexes, sont premièrement que la
compétence de la Cour est consensuelle et, deuxièmement, que la Cour
n’a pas le pouvoir d’ordonner la participation de tierces parties à la même
instance. Dans certaines circonstances, il se peut que la Cour soit incom-
pétente pour connaître d’une affaire en l’absence d’une tierce partie ou
qu’il soit inapproprié qu’elle le fasse: cela ressort de l’affaire de l’Or
monétaire pris à Rome en 1943 (C.IJ. Recueil 1954, p. 32). Toutefois,
comme le montrait cette affaire et comme l’avaient fait ressortir les
affaires ultérieures qui l’ont interprétée, la Cour ne refuse d’exercer sa
compétence que dans l’hypothèse où les intérêts d’ordre juridique d’un
Etat qui n’est pas partie à l’instance «seraient non seulement touchés par
une décision, mais constitueraient l’objet même de ladite décision » (ibid.).
Tel était alors le cas, comme l'indique le passage suivant de l’arrêt:

«La première demande énoncée dans la requête gravite autour
d’une réclamation de l'Italie contre l’ Albanie, réclamation d’indem-
nité pour dommage prétendu. L'Italie estime avoir contre l’Albanie
droit à réparation d’un délit international que, selon l’Italie, l’ Alba-
nie aurait commis envers elle. En conséquence, pour déterminer si
l'Italie a titre à recevoir l’or, il est nécessaire de déterminer si l’ Alba-
nie a commis un délit international contre l’Italie et si elle est tenue à
réparation envers elle; puis, dans ce cas, de déterminer aussi le
montant de l’indemnité. Pour trancher ces questions, il est nécesaire
de déterminer si la loi albanaise du 13 janvier 1945 était contraire au
droit international. À la solution de ces questions, lesquelles concer-
nent le caractère licite ou illicite de certains actes de I’ Albanie vis-
a-vis de l'Italie, deux Etats seulement, l'Italie et l’Albanie, sont
directement intéressés. » (Ibid.)

56
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 293

Ainsi, dans cette affaire, il était demandé à la Cour de décider si les actes
de l’Albanie, qui n’était pas partie, avaient engagé sa responsabilité inter-
nationale envers l'Italie, le demandeur, et en ce cas, s’il fallait, par voie de
conséquence, considérer qu’un certain or monétaire appartenant à
l’Albanie était dû à l’Italie à titre de réparation. Sans régler ces questions
entre l'Italie et l’Albanie, la Cour ne pouvait se prononcer sur les points
litigieux présentés dans la requête entre les parties à l’instance: les
demandes formulées par I’Italie contre les parties à l'instance dépen-
daient de l’issue d’une demande qu’elle formulait contre l’Albanie dans sa
requête contre ces parties. En cette affaire il n’était pas demandé à la Cour
de rendre une décision statuant entre les parties à l’instance en se fondant
sur des motifs susceptibles d’être étendus à un Etat qui n’y était pas partie;
la décision aurait statué directement sur la responsabilité de l'Etat qui
n’était pas partie et entraîné des effets concrets de caractère dispositif en
droit quant à la propriété reconnue de l’or. Un tribunal (y compris la
Cour) peut dans certaines circonstances prononcer une décision contre
une partie absente; mais aucun tribunal, pas même un tribunal de l’ordre
interne qui n’exerce pas sa compétence sur une base consensuelle, ne peut
statuer contre une personne qui n’était pas, d’une manière ou d’une autre,
partie à l’instance, ou à la phase pertinente de celle-ci aboutissant à une
décision, et avait donc le droit d’être entendue. Agir de la sorte irait à
l'encontre d’un principe cardinal de l’organisation judiciaire, qui interdit
aux tribunaux de prononcer une décision contre quiconque n'est pas
partie et d’enfreindre ainsi la règle audi alteram partem. La Cour aurait
manifestement fait un affront à ce principe de comportement judiciaire,
dont l’application générale vaut pour tous les tribunaux, si elle avait statué
sur la responsabilité de P Albanie. De plus, l'exigence du consentement à
la compétence, qui vaut en particulier pour cette Cour, aurait été déniée
elle aussi.

Le critère à appliquer pour décider si la Cour ne peut dûment agir
consiste donc à déterminer, non pas simplement s’il aurait été plus
commode de statuer sur un point du litige alors que'tous les Etats dont un
intérêt d’ordre juridique était en cause auraient comparu, mais si, vu les
circonstances de l’affaire, l’absence de l’Etat en question est de nature à
empêcher la Cour de trancher par une décision judiciaire les problèmes
posés, même compte tenu des dispositions protectrices de l’article 59 du
Statut.

Le passage reproduit ci-dessus de l’arrêt dans l’affaire del’ Or monétaire
a été cité par le conseil du Nicaragua dans l’affaire des Activités militaires
et paramilitaires (CR 84/14, p. 26, M. Reichler). Celui-ci l’a cité afin de
s’opposer à un argument du conseil des Etats-Unis selon lequel non seule-
ment toute décision prononcée à l'encontre des Etats-Unis statuerait
inévitablement sur les responsabilités de certains Etats qui n'étaient pas
parties, mais qu’elle aurait une incidence concrète sur ces Etats. De tels
effets seraient concrets, soutenait-on, en ce sens que, si la Cour devait
interdire aux Etats-Unis, comme le demandait le Nicaragua, de coopérer
avec ces Etats sur le plan militaire, cela empêcherait ces derniers, par

57
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 294

voie de conséquence, de recevoir aucune assistance militaire licite
des Etats-Unis et porterait donc atteinte à leur droit de légitime défense
(CR 84/19, p. 42 et suiv., M. J. N. Moore; voir aussi CR 84/10, p. 76-77,
M. McGovern, et le contre-mémoire présenté par les Etats-Unis
d'Amérique, quatrième partie, chap. I). L’argument n’a pas été accueilli
par la Cour (Activités militaires et paramilitaires au Nicaragua et contre
celui-ci, C.I.J. Recueil 1984, p. 184-186, 429-431). Pourtant, il semble-
rait que cet argument aurait été plus solide que l’affirmation de l’Aus-
tralie en l’espèce : à la différence de la position adoptée par les Etats-Unis,
PAustralie n’a pas pu soutenir qu’une décision prononcée contre elle
aurait pour effet concret de priver la Nouvelle-Zélande et le Royaume-
Uni de la possibilité d’exercer un droit qui peut leur être reconnu par le
droit international. II est utile de relever que la question, telle que la Cour
l’a comprise, ne consistait pas à savoir si le Nicaragua pouvait, dans un
sens absolu, présenter une réclamation contre un autre Etat (comme il
est concevable que Nauru pouvait le faire contre la Nouvelle-Zélande et
le Royaume-Uni), mais si une telle réclamation avait été présentée dans
l'instance introduite devant la Cour. A cet égard, la Cour a rappelé que
le Nicaragua

«souligne que, dans la présente espèce, le Nicaragua exerce une
action contre les seuls Etats-Unis, et non contre tel ou tel Etat absent,
si bien qu’il n’est pas demandé à la Cour d’exercer sa juridiction à
l'égard d’un tel Etat» (C.J. Recueil 1984, p. 430, par. 86; les italiques
sont de moi).

La conclusion retenue dans l’affaire de l’Or monétaire a-t-elle été
renversée quand la Cour a pris position sur la requéte a fin d’intervention
de l'Italie dans l’affaire du Plateau continental (Jamahiriya arabe libyenne/
Malte)? En rejetant la requéte, la Cour a déclaré:

«L’arrét futur ne sera pas seulement limité dans ses effets par
l’article 59 du Statut; il sera exprimé sans préjudice des droits et titres
d’Etats tiers.» (C.LJ. Recueil 1984, p. 26-27, par. 43.)

Bien que, à proprement parler, la deuxième partie de ce passage semble
superflue, l’essentiel de la déclaration s’accordait avec la jurisprudence
établie de la Cour. Pourtant, en statuant sur le fond, la Cour a déclaré:

«La présente décision doit, comme on l’a ainsi laissé prévoir [en
19841, être d’une portée géographique limitée de manière à ne pas
affecter les prétentions de l'Italie; autrement dit, elle ne doit porter
que sur la zone où, selon les indications qu’elle a données à la Cour,
l'Italie n’émet pas de prétentions sur le plateau continental.»
(C.LJ. Recueil 1985, p. 26, par. 21.)

On peut donc soutenir que la position ainsi adoptée par la Cour allait au-
dela de sa position de 1984 et que celle-ci ne l’avait pas préfigurée: la Cour

58
TERRES A PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 295

désormais ne déclarait pas simplement que sa décision n’affecterait pas en
droit les intérêts de l'Italie, mais s’abstenait en fait de statuer entre les
parties à l’instance sur des zones où l'Italie pourrait émettre des préten-
tions. Une question assez difficile me semble avoir été soulevée par l’argu-
ment selon lequel, si les prétentions de I’Italie avaient revêtu une ampleur
suffisante, cela aurait bien pu empêcher totalement la Cour, selon le
point de vue adopté par elle en fin de compte, de statuer entre les parties
à l'instance (C.I.J. Recueil 1985, p. 28, par. 23). La déclaration en question
de la Cour dans son arrêt de 1985 s’explique peut-être par certaines
«particularités » dont elle fait mention {ibid.). Ou alors il faut l’expliquer
par les termes mêmes du compromis, d’après lesquels la décision de la
Cour devait être exprimée:

«en termes absolus, en ce sens qu’elle permettra de délimiter les
zones de plateau qui «relèvent» des Parties, par opposition à celles
sur lesquelles l’une des Parties a fait valoir un meilleur titre que
l’autre, mais qui pourraient néanmoins «relever» en définitive d’un
Etat tiers si la Cour avait compétence pour vérifier le titre de celui-
ci...» (ibid., p. 25, par. 21).

En réalité, le compromis lui-même demandait à la Cour de s’abstenir de
statuer sur des zones où l'Italie pourrait émettre des prétentions et qui
risquaient donc de ne pas «relever» en «termes absolus» des parties à
l'affaire. A mon avis, cet arrêt n’a rien changé au principe général défini
dans l'affaire de l’Or monétaire.

Ce principe a été appliqué dans l’affaire du Différend frontalier terrestre,
insulaire et maritime(C.I.J. Recueil 1990, p.92). En Y occurrence, le raison-
nement de la Chambre, surtout sur les questions d’opposabilité, figure
dans le passage de sa décision reproduit dans l’opinion dissidente de
M. Schwebel en l’espèce. La décision a été discutée minutieusement de
part et d’autre. Après avoir examiné les vues exprimées, il me semble qu’il
y a quelque chose à retenir dans la proposition selon laquelle, par hypo-
thèse, un condominium des trois Etats (cause plaidée par El Salvador), ou
une «communauté d'intérêts » entre eux (cause plaidée par le Honduras)
ne pourrait prendre effet en droit dans les seules relations de deux d’entre
eux. On peut soutenir que juger que les droits de deux Etats sont régis par
un condominium ou par une «communauté d’intérêts » de trois équivaut
à décider, sur la base de l’interdépendance nécessaire, que les droits du
troisième Etat sont aussi régis de la même manière. On voit mal comment
une déclaration confirmant l'existence de l’un ou l’autre des deux régimes
évoqués pourrait s'appliquer dans les rapports entre deux des trois Etats si
l’on n’admet pas qu’elle produit le même effet en droit vis-à-vis du troi-
sième. Au contraire, en l’espèce, toute décision prononcée à l'encontre de
l'Australie peut produire son plein effet dans les rapports entre les deux
Etats parties à l’instance sans qu’il soit nécessaire qu’elle ait des effets juri-
diques à l'égard des deux Etats absents. Le raisonnement suivi par la
Chambre, quand elle a jugé qu’elle n’était pas empêchée de connaître de
l'affaire portée devant elle alors que le Nicaragua n’avait pas comparu

59
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 296

comme partie, s’applique à plus forte raison pour justifier la décision de
connaître de la présente instance en l’absence de la Nouvelle-Zélande et
du Royaume-Uni. Je vois mal comment on pourrait concilier la décision
prononcée dans cette affaire avec une conclusion différente en l’espèce.

L'Australie admet qu’à la différence de la situation dans l’affaire del’ Or
monétaire, la Cour en l’espèce n’a pas besoin, à titre de condition préa-
lable, de décider que la responsabilité de la Nouvelle-Zélande et du
Royaume-Uni est engagée pour décider que I’Australie est responsable.
L'Australie estime cependant que toute décision prononcée à son en-
contre ne pourra manquer d’impliquer des décisions simultanées contre
la Nouvelle-Zélande et le Royaume-Uni; selon elle, un tel résultat serait
lui aussi interdit par les motifs de l’arrêt dans l’affaire de I’ Or monétaire,
dans la mesure où ceux-ci retiennent comme justification que la Cour est
incompétente pour statuer sur la responsabilité d’un Etat sans son consen-
tement. Je reconnais que si la Cour statue en fait sur la responsabilité d’un
Etat qui n’est pas partie, une telle décision ne saurait soulever moins
d’objections à cause du stade particulier de la procédure judiciaire auquel
elle intervient. Toutefois, cela ne serait vrai que s’il s’agissait d’une déci-
sion judiciaire prétendant produire des effets juridiques à l’égard de la
partie absente, comme cela avait été envisagé dans l’affaire de l’ Or moné-
taire, et non pas simplement d’une implication au sens d’un élargissement
des effets du raisonnement de la Cour. Si l’on aborde la question du point
de vue de la simultanéité des déterminations, c’est une implication de ce
genre qui semble devoir en résulter et non un prononcé judiciaire. La
jurisprudence de la Cour établit que de telles implications ne font pas
obstacle à l’exercice de la compétence.

Selon mon interprétation de l’affaire de I’ Or monétaire, le critère n’est
pas seulement celui de l’identité d’objet, mais aussi celui de savoir si, par
rapport à un même objet, la détermination judiciaire de la Cour porte sur
la responsabilité d’un Etat qui n’est pas partie. Si on laisse de côté la ques-
tion de Pidentité d'objet, une décision dans la présente affaire constitue-
rait-elle une détermination judiciaire de la responsabilité de la Nouvelle-
Zélande et du Royaume-Uni ? Ou, sans constituer une telle détermination
dans les formes, cela équivaudrait-il à une telle détermination au sens
véritable auquel il fut demandé à la Cour de statuer sur la responsabilité
de l’Albanie ?

Quand on se demande si un arrêt éventuellement défavorable à l’Aus-
tralie reviendrait à une détermination de la responsabilité de la Nouvelle-
Zélande et du Royaume-Uni, il est pertinent, et même nécessaire, de
rechercher sur quels éléments juridiques pourrait se fonder un tel arrêt.
L’instance devant la Cour est établie entre Nauru et l’Australie. Nauru
demande à la Cour de dire que l’Australie a enfreint une certaine obliga-
tion dont elle serait tenue envers Nauru en droit international. L’obliga-
tion, à supposer qu’elle ait existé, incombait aussi à la Nouvelle-Zélande
et au Royaume-Uni. Mais Nauru n’a pas besoin de tirer argument de ce
fait et la Cour, tout en en prenant note, n’a pas besoin de fonder sur lui sa
décision. Le fait que d’autres aient été tenus de la même obligation

60
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 297

n’empêche en rien que l’Australie en était également tenue. La Cour ne
s’occupe que de l’obligation de l’Australie. Contrairement à la situation
dans l’affaire de l’Or monétaire, la décision de la Cour dans le différend
entre Nauru et l’Australie ne se fondera pas sur l'obligation de la Nouvelle-
Zélande et du Royaume-Uni. De plus, même si l’obligation était
conjointe, la décision de la Cour n’a pas besoin de se fonder sur ce fait : à
cet égard, comme on l’a noté dans la première partie, dans l’arrêt de ce
jour la Cour n’a pas jugé nécessaire de dire si l’obligation était ou non
conjointe (voir paragraphe 48 de l'arrêt). Si cette obligation était
conjointe, cela ne signifierait pas qu’elle incombait d’autant moins à
PAustralie. Tout ce qui intéresse la Cour dans la présente instance, c’est de
savoir si l’obligation, à supposer qu'elle ait existé, était une obligation
incombant à l’Australie.

Les éléments juridiques d’un arrêt qui serait en faveur de Nauru
n'auraient donc besoin de rien contenir qui oblige à l’interpréter en ce sens
qu’il constituerait par lui-même ou par équivalent une décision judiciaire
sur la responsabilité de la Nouvelle-Zélande et du Royaume-Uni. A se
fonder sur l’argument que l’obligation était intrinsèquement et indissocia-
blement conjointe on pourrait soutenir que la logique permet d’étendre à
la Nouvelle-Zélande et au Royaume-Uni la conclusion tirée dans l'arrêt;
mais il s’agirait alors d’étendre le raisonnement de la Cour à une affaire à
laquelle son arrêt ne s’applique pas en soi et pour un motif sur lequel ne se
fonde pas l’arrêt lui-même. Pour ce qui est de l’arrêt, il n’affectera pas, par
lui-même, les droits de la Nouvelle-Zélande ou du Royaume-Uni au sens
auquel une décision de justice produit ses effets, comme il serait advenu
dans le cas de l’Albanie. La Nouvelle-Zélande et le Royaume-Uni ne
seront privés d’aucun droit afférent à l’objet de l’affaire, ni d’aucun droit
quel qu’il soit. Il est certain qu’aucun bien ou droit de propriété leur
appartenant ne sera transféré, ni ne subira aucune autre atteinte en vertu
d’une telle décision. On voit mal quelle protection supplémentaire sera
nécessaire outre celle qu’assure l’article 59 du Statut de la Cour.

Dans toute instance introduite contre eux par Nauru, la Nouvelle-
Zélande et le Royaume-Uni seront libres de dénier leur responsabilité en
invoquant n’importe quel moyen, qu’il s'agisse ou non d’un moyen plaidé
par l'Australie dans la présente instance; à cet égard, des différences
ont été indiquées dans la deuxième partie ci-dessus entre ce qu’étaient,
en vertu de Faccord de tutelle, d’une part la position de l’Australie, de
l’autre celle de la Nouvelle-Zélande et du Royaume-Uni; et l’on ne
peut partir à priori du principe que ces différences ne pourraient appa-
raître dans les moyens de défense invoqués aux fins d’une telle instance.
Quelque marquée que puisse être la tendance de la Cour à suivre une
éventuelle décision prononcée au profit de Nauru en l’espèce dans toute
instance introduite par Nauru contre la Nouvelle-Zélande et le Royaume-
Uni, on ne peut ériger cette tendance en une décision judiciaire de la
Cour en l’espèce sur la responsabilité de ces deux Etats au sens auquel il
lui fut demandé de statuer sur la responsabilité de l’ Albanie dans l’affaire
de I’ Or monétaire. Si, comme je le pense, une décision en l’espèce ne cons-

61
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 298

titue pas en soi une détermination judiciaire de la responsabilité de la
Nouvelle-Zélande et du Royaume-Uni, elle ne saurait revêtir au mieux
qu’une valeur de précédent dans toute action relative à leur responsabi-
lité; or, une telle valeur, quelle que soit ’importance qu’on est disposé à
lui attribuer, exerce bien une influence, mais n’est pas déterminante. La
faculté d’un tribunal de statuer différemment sur les mêmes questions
dans des instances différemment constituées n’est pas un phénomène
moins connu en droit que la propension générale des tribunaux à s’inspi-
rer de ce qu'ils ont décidé dans des affaires semblables. Il serait encore
moins justifié dans le contentieux international que dans le contentieux
interne de s’appuyer sur la propension à s’inspirer des décisions anté-
rieures pour exclure la faculté de statuer d’une autre manière dans une
affaire ultérieure.

On a fait observer à juste titre « qu’au fur et à mesure que les relations
entre les Etats deviennent plus complexes, il est de moins en moins pro-
bable qu’un différend, quel qu’il soit, présente un caractère strictement bila-
téral» (L. F. Damrosch, « Multilateral Disputes», dans L. F. Damrosch
(dir. publ.), The International Court of Justice at a Crossroads, 1987, p. 376).
Dans un exposé écrit présenté pour le Nicaragua dans l’affaire des Acti-
vités militaires et paramilitaires, le conseil avait déjà présenté de la manière
suivante les incidences de cette observation:

«La règle établie dans l Or monétaire est solidement fondée sur les
réalités des relations internationales contemporaines. Il est rare en
effet que les différends d’ordre juridique entre Etats soient purement
bilatéraux. Comme dans le cas de la délimitation du plateau conti-
nental, le règlement des différends se répercute souvent de façon
directe sur les intérêts juridiques d’autres Etats. Vouloir empêcher la
Cour de statuer sans la présence de tous ces Etats, même quand les
parties à la procédure ont pleinement accepté sa compétence, serait
donc soumettre à une restriction grave et arbitraire sa faculté de
s’acquitter de ses fonctions.» (Activités militaires et paramilitaires au
Nicaragua et contre celui-ci (Nicaragua c. Etats-Unis d'Amérique),
compétence et recevabilité, mémoire du Nicaragua, par. 248.)

Je suis d’accord avec l’Australie pour dire:

«les différends internationaux sont de plus en plus souvent multila-
téraux, mais cela ne justifie pas que l’on ignore les principes fonda-
mentaux du droit international que sont la souveraineté des Etats et
la reconnaissance préalable de la compétence judiciaire» (excep-
tions préliminaires de I’ Australie, vol. I, p. 144, par. 363),

mais je ne crois pas que ces principes risquent d’être enfreints en l’espèce.
Que les incidences plus étendues d’un différend n’empéchent pas néces-
sairement de statuer sur un litige qui oppose certaines seulement des
parties intéressées, la Cour permanente de Justice internationale semble
l’avoir tacitement admis par anticipation dès 1932 (Zones franches de la
Haute-Savoie et du pays de Gex, C.P.J.I série A/B n° 46, p. 136). Comme on

62
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 299

l’a fait observer plus haut, la Cour a reconnu qu’à moins d’en être empé-
chée par le principe de I’ Or monétaire, elle doit essayer « de se prononcer
aussi complètement que possible dans les circonstances de chaque
espèce » (Plateau continental (Jamahiriya arabe libyenne/ Malte), requête à
fin d'intervention, C.LJ. Recueil 1984, p. 25, par. 40).

La jurisprudence de la Cour subit une révision continuelle ; aucun arrêt,
même des plus respectés, n’est à l’abri d’un examen et d’une réévaluation.
Il ne semble pourtant pas que la Cour se soit aucunement écartée de la
position qu’elle a prise quand elle a déclaré, en 1984, que «les circons-
tances de l’affaire de l’ Or monétairemarquent vraisemblablement la limite
du pouvoir de la Cour de refuser d’exercer sa juridiction » (Activités mili-
taires et paramilitaires au Nicaragua et contre celui-ci (Nicaragua c. Etats-
Unis d’Amérique), C.I.J. Recueil 1984, p. 431, par. 88; les italiques sont de
moi). Il se peut que cette limite ait été fixée de telle sorte qu’elle permette à
la Cour de statuer alors qu’un tribunal interne s’abstiendrait de le faire en
l’absence d’une mise en cause; mais, s’il en a été ainsi, la différence
s’explique pour de bonnes raisons. Le danger que représente, pour l’auto-
rité de la Cour, toute tendance à agir en abaissant beaucoup le seuil de sa
compétence ne doit pas être écarté à la légère; mais je ne suis en proie à
aucune crainte, compte tenu des circonstances de la présente affaire, si
l’on peut admettre, comme je le pense, qu’elle rentre dans les limites
admises par l’arrêt dans l’affaire de I’ Or monétaire, et qu’elle ne fait donc
pas intervenir l’exercice de la compétence à l’égard d’entités non parties.

La décision dans l’affaire de l’ Or monétaire reposait en partie sur le fait
que la règle énoncée à l’article 59 du Statut «suppose que la Cour est pour
le moins en mesure de rendre une décision qui lie les parties» (CLLJ.
Recueil 1954, p. 33). Pour les raisons déjà indiquées, la Cour dans cette
affaire ne pouvait prononcer, sur la question riche en effets de la respon-
sabilité internationale de l’Albanie, une décision qui soit «obligatoire
pour aucun Etat, ni pour l’Etat tiers, ni pour aucune des parties qui sont
devant elle» (ibid.). Une décision en l’espèce ne lierait évidemment ni la
Nouvelle-Zélande, ni le Royaume-Uni; je ne vois pas pourquoi elle ne
lierait pas l’Australie. L’Australie a comparu devant la Cour; même si la
responsabilité alléguée était conjointe, cela ne signifie pas en soi que
1’ Australie ne saurait assumer sa part de responsabilité (si elle existe) pour
aucune raison quelle qu’elle soit. C’est à la Cour qu’il appartient de déci-
der si l’on est fondé à attribuer une part de responsabilité à l’ Australie. Si
la Cour dit qu’on est fondé à le faire, il est difficile de voir pourquoi sa
décision ne serait pas obligatoire pour l’Australie.

Je devrais aussi dire quelque chose de l’allégation de l’Australie selon
laquelle l'absence de la Nouvelle-Zélande et du Royaume-Uni dans l’ins-
tance prive la Cour de certains «éléments de fait déterminants » (excep-
tions préliminaires de l’Australie, vol. I, p. 140, par. 354). Quand l’Austra-
lie invoque l'affaire du Statut de la Carélie orientale (C.P.J.I. série B n° 5,
p. 27), elle ne tient pas compte du fait que l’absence d’un Etat intéressé n’a
pas nécessairement pour effet de priver la Cour d'éléments de preuve si
elle peut se procurer ces éléments d’une autre manière (Sahara occidental,

63
TERRES À PHOSPHATES À NAURU (OP. IND. SHAHABUDDEEN) 300

C.J. Recueil 1975, p. 28-29). Il s’agissait ainsi dans cette dernière affaire
d’un avis consultatif, mais cela ne change rien à la proposition générale.
Une personne capable d’apporter des éléments de preuve pertinents peut
être un témoin nécessaire, non une partie nécessaire!. Dans les systèmes
qui la prévoient, la mise en cause n’est pas justifiée à seule fin d’obtenir ou
de faciliter la présentation d'éléments de preuve : les preuves doivent être
fournies par les moyens normaux. Une allégation semblable à celle de
l'Australie a été proposée dans l’affaire des Activités militaires et paramili-
taires au Nicaragua et contre celui-ci, compétence et recevabilité, mais sans
succès (C.L.J. Recueil 1984, p. 430, par. 86; contre-mémoire des Etats-Unis,
par. 443; et M. J. N. Moore, CR 84/19, p. 42, 47, 48, 51). De toute manière,
les argumentations présentées ne me persuadent pas que I’ Australie, qui a
exercé en fait l'administration de Nauru à tous les moments qui comptent,
ne soit pas ou ne puisse être en possession de tous les éléments de preuve
pertinents.

CONCLUSION

Les arguments de l’Australie méritent d’être examinés et les avis
peuvent différer quant à leur valeur. Pour les raisons indiquées, je ne suis
pas en mesure de m’estimer persuadé. A mon avis, les obligations dont les
trois gouvernements se trouvaient tenus en vertu de l’accord de tutelle
étaient solidaires et l’Australie pouvait donc être assignée seule. Dans le
cas contraire, si les obligations étaient conjointes, cela n’empéchait pas
non plus Nauru d’assigner l’ Australie seule. Je ne pense pas qu’un éven-
tuel arrêt rendu contre l’Australie sera l’équivalent d’une décision sur les
responsabilités de la Nouvelle-Zélande et du Royaume-Uni. Quand on
pose la question de savoir si l’Australie était effectivement tenue de l’obli-
gation internationale d’assurer la remise en état des terres à phosphates
épuisées, si, dans l’affirmative, elle a enfreint cette obligation et, dans
l’affirmative, quelle est l'étendue de sa responsabilité de ce chef, on pose
trois questions différentes.

(Signé) Mohamed SHAHABUDDEEN.

1 Amon v. Raphael Tuck and Sons, Ltd.{1956] 1 All ER 2773, p. 286-287.

64
